Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on December 22, 2021.
Claims 1-20 are currently pending and an Office action on the merits follows.
Response to Arguments
The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Upon further consideration, a new ground(s) of rejection is made as further explained below in light of the limitation “the UE performs DL (Downlink) data reception or UL (Uplink) data transmission at least one of before or in an ending symbol in the ending TTI within the channel occupancy time” which really explains that UE performs DL or UL communication anywhere in the channel occupancy time since before the end and at the end is the entire time span.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/173039-A1 (herein “He”), and further in view of Pub No.: US 2015/0365921 A1 (herein “Wu”).

Consider claim 1, He teaches a method of a UE (User Equipment) (see He Fig. 1, note UE 102), comprising: 
the UE monitors or receives a control signal within a channel occupancy time (see He Fig. 7, [0036], [0040], [0041], [0044], [0065] note the eNB indicating downlink control information indicating which sub-frames to use for uplink/downlink communications, where Fig. 7 shows consecutive sub-frames for UL/DL communication in the time domain); and 
the UE performs DL (Downlink) data reception or UL (Uplink) data transmission at least one of before or in an ending symbol in the ending TTI within the channel occupancy time (see He Fig. 3, [0049] note transmission occurring on the second component carrier during the allocated sub-frames for UL/DL communication and releasing the uplink component carrier at 310 after last DL sub-frame).
He fails to teach the UE determines an ending TTI (Transmission Time Interval) of the channel occupancy time.  Wu teaches the network determining the starting subframe, the number of consecutive subframes, and the ending subframe and transmitting the combinatorial index according the starting and ending subframes to the MTC device (see Wu Fig. 10, [0077], [0079], [0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify He to include the recited teach of Wu.  Such a modification would improve He by well-structured subframe allocation (see Wu [0009]). 
Claim(s) 11 and 20 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2, He as modified by Wu teaches wherein the UE monitors or receives the control signal in unlicensed spectrum or unlicensed channel or in an unlicensed cell (see He [0033] note using an unlicensed network, licensed assisted access network).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 2.

Consider claim 3, He as modified by Wu teaches wherein a transmission direction or functionality of symbol indicated in the control signal comprises at least one of "DL", "UL", "No DL and No UL", "empty", or "reserved" (see He Fig. 7, [0065] note the uplink direction in Fig. 7 sub-frames 2 and 3 and downlink direction in sub-frames 6-9).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 3.

Consider claim 4, He as modified by Wu teaches wherein the UE does not perform transmission or reception for a reference signal or a channel in symbols indicated as "No DL and No UL" or "empty" or "reserved" unless the UE receives an indication for at least one of reference signal triggering and/or data scheduling (see He Fig. 7, [0067] note  when the UE does not detect the presence of an LAA start notification signal in a sub-frame, the UE may suspend the corresponding UL transmission).
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 4.

Consider claim 5, He as modified by Wu teaches wherein the ending TTI is a last TTI within the channel occupancy time, and wherein the last TTI is a full TTI or a partial TTI that contains a subset of symbols within a full TTI (see He Fig. 3, [0049] note releasing the uplink component carrier at 310 after last DL sub-frame).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 5.

Consider claim 6, He as modified by Wu teaches wherein the control signal indicates transmission direction or functionality of the ending symbol, and wherein the ending symbol means a last symbol utilized or indicated for DL transmission or UL transmission within the ending TTI (see He Fig. 3, [0049] note transmitting during the last DL sub-frame then releasing in step 310).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 6.

Consider claim 7, He as modified by Wu teaches wherein the control signal is a group common control signal, and wherein the control signal is transmitted multiple times in different timings within the channel occupancy time (see He Fig. 3, [0048] note monitoring the LAA-DCI in sub-frame 0 and sub-frame 5 every 10ms in the licensed PCC).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 7.

Consider claim 8, He as modified by Wu teaches wherein the ending TTI is a slot or a scheduling time unit (see He Fig. 3, Fig. 7 note sub-frame).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 8.

Consider claim 9, He as modified by Wu teaches wherein the UE does not perform DL data reception or UL data transmission after the ending symbol until a next channel occupancy time (see He Fig. 3, [0049] note transmitting during the last DL sub-frame then releasing in step 310).

Consider claim 10, He as modified by Wu teaches wherein if the control signal is for a licensed cell or licensed channel or licensed spectrum and comprises slot format related information, the UE does not consider a last TTI indicated in the control signal as the ending TTI of the channel occupancy time (see He Fig. 3, [0049] note transmission above the dotted line in the PCC are not specified according to the LAA-DCI); and wherein if the control signal is for an unlicensed cell or unlicensed channel or unlicensed spectrum and comprises slot format related information, the UE considers the last TTI indicated in the control signal is the ending TTI of the channel occupancy time (see He Fig. 3, [0049] note transmitting during the last DL sub-frame then releasing in step 310).
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 10.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647